Citation Nr: 0212743	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In March 2000, the Board remanded the appeal to the RO for 
further development, including a search for additional 
service medical records.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Residuals of a left shoulder injury were not shown to be 
etiologically related to service.

3.  A ventral hernia was initially demonstrated following 
service, and has not been shown to be etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Residuals of a left shoulder injury were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303(b) (2001).

2.  A ventral hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. § 3.303(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for service connection and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decisions, statement of the 
case, supplemental statements of the case, and letters issued 
by the RO in April, May and June 2001, the veteran was given 
notice of the reasons and bases for the VA denial, the 
information and evidence necessary to substantiate the 
veteran's claim, as well as the applicable law.  
Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), April and June 2001 letters from the RO 
apprised the veteran of the development the VA would attempt 
to perform, and the evidence the veteran needed to provide.  
The correspondences reflect that the veteran's representative 
received a copy.  There is no indication that these 
correspondences were returned as undeliverable.  As such, the 
Board finds that these correspondences clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

The RO requested that the National Personnel Records Center 
provide the service medical records.  However, the response 
received from the National Personnel Records Center in May 
2001 was that there were no service medical records and 
morning reports available.  Accordingly, another attempt to 
procure the service medical records is not necessary.  The 
Board points out that the RO requested in April and June 2001 
that the veteran furnish any evidence showing that he had 
been treated for his claimed disability since service.  Post-
service clinical reports have been obtained.  There is no 
indication that outstanding records exist.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran's service medical records are not available.  In 
cases such as these, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim was 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The evidence submitted to the claims file in support of the 
veteran's claim includes a VA examination report from July 
1993.  The veteran stated that he separated his left shoulder 
while working on an artillery piece when the jack he was 
using slipped and hit his shoulder.  He stated that since 
that accident, he has had a chronic recurring pain in his 
left shoulder which he described as bursitis.  There was no 
apparent swelling and no deformity.  Range of motion of the 
left shoulder included 150 degrees of forward elevation, 150 
degrees of shoulder abduction, 90 degrees of both internal 
and external rotation.  Over the left shoulder there was 
minimal pain on motion and no notable crepitus during the 
range of motion.  The diagnosis was painful left shoulder 
with history of shoulder separation.  X-rays taken note no 
evidence of fracture or dislocation.

A statement from one of the veteran's private physicians was 
submitted in January 1998.  The physician stated that he had 
treated the veteran since 1979 for various ailments, and 
noted that the veteran gave a history of an injury to his 
left shoulder and chest while in the military.  The physician 
also stated that the veteran has had decreased range of 
motion in both shoulders and a ventral hernia.

Also included in the claims file were various statements from 
the veteran's friends and relatives, all of which stated that 
they remembered the veteran having injured his shoulder while 
in the military.  The statements also mentioned that the 
veteran had to leave good paying jobs because of his shoulder 
injury.

The veteran testified at a travel board hearing before a 
Member of the Board at the RO in November 1998.  The veteran 
stated that following his injury in service, he was 
hospitalized at Camp McCoy, Wisconsin and had his arm casted 
for 3 to 4 weeks.  The veteran returned to duty following his 
hospitalization and had shoulder problems ever since.  He 
took a job following service which did not require him to do 
much heavy lifting.  He first developed a hernia about 5 to 6 
years following service.  It was 6 inches in length.  The 
veteran stated that he was told it was better to just live 
with it as opposed to getting surgery done, because surgery 
would be complicated.  The symptoms he suffered from included 
pain and discomfort.  The hernia popped out whenever the 
veteran lifted something up.  The physician who treated him 
for the hernia had passed away and there were no available 
medical records.  

Also included were treatment records from VAMC Nashville 
dated in October 1999 and June 2000.  The veteran complained 
of pain and flare-ups of gout.  He was assessed as having 
uncontrolled hypertension, low back pain, sleep apnea and 
gouty arthritis.  

Even if the Board was to assume that the veteran sustained 
some injury to his shoulder during service, the preponderance 
of the evidence remains against his claim for service 
connection.  Moreover, the mere fact that the veteran was 
treated in service for shoulder complaints, and that a 
shoulder disability has been demonstrated following service, 
does not mandate a grant of service connection.  The VA 
examination in July 1993 noted a painful left shoulder with 
history of shoulder separation as well as some limited range 
of motion, but x-rays taken at that time show no abnormal 
findings at that time.  In addition, the findings in 1993 are 
about 36 years after discharge from service.  The Board 
further notes that the assessment in the VA examination in 
July 1993 that the veteran had a history of shoulder 
separation is clearly based on the history provided by the 
veteran.  As the Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnoses.  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a left shoulder injury.  

With respect to the claim for a ventral hernia, the veteran 
argues that his ventral hernia resulted from his military 
service.  The evidence, however, does not support this 
conclusion.  The Board points out that the veteran has not 
presented any competent medical evidence indicating that a 
hernia developed during service.  Nor has there been any 
evidence presented that reflects treatment for a ventral 
hernia years after service.  The record in this instance 
reflects that none of the veteran's medical providers in the 
record has proposed any link between service and his current 
ventral hernia.  

The Board acknowledges that the veteran, as well as his 
friends and relatives, allege that his left shoulder 
disability and ventral hernia are related to service.  Since 
the veteran and his friends and relatives are not medical 
experts, they are not competent to express an authoritative 
opinion regarding either the veteran's medical condition or 
any questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The preponderance of the 
evidence is against service connection for a ventral hernia.


ORDER

Service connection for residuals of a left shoulder injury is 
denied.

Service connection for ventral hernia is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

